Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2009                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  6 March 2009                                                                                           Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  136377(61)                                                                                            Diane M. Hathaway,
                                                                                                                          Justices




  SELFLUBE, INC.,
            Plaintiff,
                                                                     SC: 136377
  v                                                                  COA: 261743
                                                                     Kent CC: 03-005407-CK
  JJMT, INC., and JAMES A. DEHAAN,
               Defendants/Cross-
               Defendants/Fourth-Party
               Defendants-Appellees,
  and
  ACTION INDUSTRIAL SUPPLY COMPANY,
            Defendant/Cross-Plaintiff/Third-
            Party Plaintiff,
  v
  H.S. DIE & ENGINEERING, INC.,
              Third-Party Defendant/Fourth-
              Party Plaintiff-Appellant,
  and
  THOMAS WOOD,
             Defendant.
  _______________________________________


         On order of the Chief Justice, the motion by appellant H.S. Die & Engineering,
  Inc. for leave to file a memorandum of supplemental authority is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2009                   _________________________________________
                                                                                Clerk